Citation Nr: 0113255	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  96-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO rating decision which 
denied service connection for bronchial asthma.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  The VCAA is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Id.

After a review of the file, the Board finds that further 
development of the evidence is required to comply with the 
VCAA.

The veteran contends that he was treated on multiple 
occasions for bronchial asthma during his 1956-1958 active 
military service.  However, according to a February 1995 
statement from the National Personnel Records Center (NPRC), 
the veteran's service medical records were apparently 
destroyed in the 1973 NPRC.  In March 1996, the RO again 
requested service medical records from the NPRC, this time 
including approximate dates and locations of treatment, and 
the units to which the veteran was assigned at the time, as 
provided by him; however, in September 1996, NPRC responded 
that they had searched the relevant records, but found no 
reference to the veteran.  In February 1997, a third request 
for service medical records was made, which included a 
request for records of the Army Surgeon General's Office 
(SGO); again, a negative response was received.  These 
multiple requests for records, with the documented negative 
results, satisfy the VCAA requirement, for records under 
Federal control, that "efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Where a veteran's service medical records are unavailable, 
the Board has a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet.App. 542 
(1992).  In this case, the veteran contends that he was 
informed, in July 1981, that he had been granted service 
connection for bronchial asthma, assigned a 10 percent 
evaluation.  In support of his assertion, he has submitted a 
copy of a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action dated in June and July 1981, which contains a 
notation, in the category for service-connected conditions, 
of bronchial asthma, assigned a 10 percent rating.  He claims 
that he received this document in the mail in 1981.  In 
addition, he submitted a copy of a "VA Patient Data Card-
Service-Connected."  He asserts that these VA documents 
indicate that, based on medical evidence, the VA considered 
his bronchial asthma to be service-connected.  

In reviewing the file, there is no formal RO rating decision 
which has ever granted service connection for bronchial 
asthma.  There is, however, a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated in July 1982, which requests 
verification as to whether the veteran was 10 percent 
service-connected.  This request was apparently from the 
Mayaguez VA satellite outpatient clinic to the San Juan RO.  
The VA Form 10-7131 is typically used to exchange information 
between various VA facilities, and not for notification to 
the veteran of any RO action, such as a grant of service 
connection.  Consequently, the veteran should be asked to 
provide additional information concerning the VA Form 10-7131 
dated in 1981 and the "VA Patient Data Card-Service-
Connected."  

Additionally, it does not appear that all VA medical records 
have ever been obtained by the RO, from the Mayaguez VA 
outpatient facility or any other.  VA medical records 
submitted by the veteran show his treatment at the Mayaguez 
outpatient clinic from 1998 to 2001.  In order to satisfy the 
duty to assist, the RO should obtain all of the veteran's 
treatment records from the Mayaguez outpatient clinic, dated 
from his August 1958 release from active duty to the present, 
as well as all VA medical adminstrative record from this 
facility, which may shed light on the reason for the actions 
in 1981 and 1982.    

A diagnostic impression of extrinsic bronchial asthma is 
included on a private treatment record from Dr. R. Torres, 
dated in November 1985.  Although the veteran has previously 
been asked to provide evidence of treatment for bronchial 
asthma since his service, these requests were several years 
ago, and the veteran should again be specifically asked to 
identify any treatment he had for bronchial asthma from 
service to the present.  

On remand, the RO should also ensure that any other indicated 
notice and development action, as provided by the VCAA, is 
accomplished with respect to the claim for service connection 
for bronchial asthma.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  As the veteran's service medical 
records are unavailable, the RO should 
give him an opportunity to submit any 
alternative forms of evidence to show he 
was treated for bronchial asthma during 
service.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA health care providers who have 
examined or treated him for respiratory 
problems from the time of his August 1958 
release from active duty to the present.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  

The medical records to be obtained by the 
RO include, but are not limited to, all 
records of the veteran's treatment at the 
Mayaguez VA outpatient clinic from August 
1958 to the present.  All medical 
administrative records from this VA 
facility should also be obtained.

3.  The RO should have the veteran submit 
any additional information and evidence in 
his possession concerning the VA Form 10-
7131, dated in 1981, and the "VA Patient 
Data Card-Service-Connected," including 
whether he received any other information 
from the VA at the time the VA Form 10-
7131 was reportedly sent to him; whether 
he filed a claim for VA compensation prior 
to his 1994 claim, and if so, when and 
where; whether he received any other 
communication from the VA informing him of 
a grant of service connection; whether he 
ever received money from the VA as 
compensation for a service-connected 
disability; the name of the VA medical 
facility that issued the "VA Patient Data 
Card-Service-Connected," and when the 
card was issued, and when and where he 
used the card.  

The RO should follow all other evidentiary 
leads  concerning the VA Form 10-7131 
dated in 1981 and the "VA Patient Data 
Card-Service-Connected" (e.g., contact 
any involved VA medical facility).  

The RO should then provide a written 
explanation as to the source and meaning 
of the VA Form 10-7131 dated in 1981 and 
the "VA Patient Data Card-Service-
Connected."

4.  The RO should perform any other notice 
and development action required by the 
VCAA with respect to the veteran's claim 
for service connection for bronchial 
asthma (e.g., providing a VA 
examination/opinion, if warranted by the 
evidence).

5.  The RO should then review the claim 
for service connection for bronchial 
asthma.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




